. ··''




         To: Abel Acosta                             From: Ricardo Cavazos #1358886
         Clerk of the T.C.C.A.


               Dear sir, I had sent to this Honorable Court a request for status and
         standing as well as a·. docl<::et sheet showing every i tern that hes been received
         by this Court in conection with the vvd ts of Habeas Corpus 11.07 that I have
         now got filed and pending in the cases numbered as WR-75,914-05, WR-75,914-
         06, ~-VR-75,914-07, WR-75,914-08.
               I am making this request at the behest of my writwriter, Mr. Damon Earl
         Lewis, v1ho handled my first Writs of Habeas Corpus J,L 07 seeking an out-of-
         time appeal, tvhich was granted on 1'1arch 28, 2012, I regreat to inform this
         Court that .my previous request 'das mista..~enly_ansuered improperly, I was
         given information on the ·writs.that I had filed concerning the out-of-time
         appeal when I 'lrlclS · making my request on the new · \oTri ts of habeas corpus 11.07
         with the cause numbers shown above.         ·
               The writs that I am requesting information on has had an order for findings
         of fact and · conclusions of law and if necessary a hearing b~ held, placed
         on them by this Court, however, there seemed to· be some kind of confusion
         as to which judge was to handle th~s case, the prosecutors office filed a
         preposed findings of fact and conclusion of law'and I have filed a rebuttal
         to their filings. I have since received from this C6lirt a notice, via white
         card, showing that on July 10,2014 the supplemental clerk's record, in re-
         sponse to the order issued by this Court, has been received and presented
         to the Court.
               I   would first raise a complaint to this Court that I was not provided
         a copy of the order to forward the clerk's record, nor \vas I informed of
         >·lhc:.t v1as included in this supplemental clerk's record,. >vhich is very improper.
               Since I have been deprived of this information, my wri tvrri ter, Mr. Lewis,
         is · concerned thc>.t the Court has received the entire record, which should
         have included the rebuttal to. the states preposed finding of fact and con-
         clusion of law as \veil as the ·two motions requ12st~ng a subpoena for the entire
         District Attorney Records ·and a subpoena for the .. I1o:tes of the assistant District
         Attorney that handled this case.
               I    hlElbly request that I be provided with the sta,tus and standing of these
         writs of habeas co_rpus 11.07 and a docl<:et sheet showing every. docur.1ent that
         has been.received by this Court concerning these writs.
                                                                            THANK YOU.
         Date: June {tt_, 2015                            SINCERELY
                                                          RICARDO CAVAZOS il358886




                                                                           .
                                                                 ... ·.. '~ :




                                                                        RECEIVED IN
                                                             COURT OF CR!MINA.L APPEALS

                                                                          JUN 11 2015